DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner view the claim as very broad with respect to the “features” included and encompasses any and all super deep regression analysis learning methods that exhibit any of the features. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is view as mathematical concept and mental process.  
Claim 1 where claim language of (1) and (2) are view as pure mathematical concept and since there are no additional elements that would amount to significantly more.
Claim 1 where claim language of (3) is view as mental process and since are no additional elements recited. Hence there are no additional elements recited that integrate these abstract ideas into a practical application. Since there no additional elements, there are no additional elements that would amount to significantly more.
Furthermore, since the claim characterizes the alterative elements recited as “features”, Examiner view the claim includes embodiments that are not statutory processes.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al (US 2012/0254333) in view of Hayter II (US 2015/0025909).
Claim 1:
Chandramouli et al (US 2012/0254333) teaches the following subject matter:
A super deep regression analysis learning method comprising at least one of the following features (0109 teaches machine learning for learning of regression analysis for data mining methods. 0112 detail feature are data set, where the feature/data set are mapped into higher dimension space for maximum planes into new space. 0200 detail feature to be text classification. 0268 teaches feature such as lexical, syntactic, structural, content-specific and idiosyncratic attributes. 0297 teaches feature that is project into a graph. 0378 teaches the use of linear regression for the data set/features.). 
Chandramouli et al teaches the subject matter above, but not the following which is taught by Hayter II (US 2015/0025909):
(1) Self-organization processing of the maximum probability scale processing for distance values from all dots in the given range to straight line of the linear regression; OR (2) To generate a new processing range from the maximum probability scale on both side of the regression line based on the above processing result; OR (3) To determine whether the new processing range is to be expanded or reduced based on the actual dot density within the range, or based on the maximum probability scale (Hayter teaches (1) in paragraphs 0333-0346 – automated analyzer of regression (self=organization processing) regarding regression line with deviation from each data point (all dots) to the line is calculated, where deviation measure is a correlation measures the study of regression which is standard statistical details.).
Chandramouli et al and Hayter II are both in the field of data processing using data set (feature) on a regression line such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Chandramouli et al by Hayter II to measure distance values (deviation) from the regression lines where such distance values would provide predict a variable, the mean, variance, and standard deviation of the values of x and y, which in turn would serve as real time decision making support for reading radiologist (and to assist in proper reporting for billing purposes) in the context of a primary finding, alternative finding, and/or critical finding as disclosed by Hayter II in 0344. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al (US 2012/0254333) in view of Chandramouli et al (US 2013/0138428).
Claim 1:
Chandramouli et al (US 2012/0254333) teaches the following subject matter:
A super deep regression analysis learning method comprising at least one of the following features (0109 teaches machine learning for learning of regression analysis for data mining methods. 0112 detail feature are data set, where the feature/data set are mapped into higher dimension space for maximum planes into new space. 0200 detail feature to be text classification. 0268 teaches feature such as lexical, syntactic, structural, content-specific and idiosyncratic attributes. 0297 teaches feature that is project into a graph. 0378 teaches the use of linear regression for the data set/features.). 
Chandramouli et al teaches the subject matter above, but not the following which is taught by Chandramouli et al (US 2013/0138428):
(1) Self-organization processing of the maximum probability scale processing for distance values from all dots in the given range to straight line of the linear regression; OR (2) To generate a new processing range from the maximum probability scale on both side of the regression line based on the above processing result; OR (3) To determine whether the new processing range is to be expanded or reduced based on the actual dot density within the range, or based on the maximum probability scale (Chandramouli et al (US 2013/0138428) teach (2) – 0363 teaches relationship to regression line given data set that are lower and higher from the regression line provided, where lower and higher are both sides of the regression line view as generated processed range from the regression line).
Chandramouli et al and Chandramouli et al are both in the field of data processing using data set on a regression line such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Chandramouli et al by Chandramouli et al such the display of both sides of regression line provides a graphical user interface is provided through which a user of the system can control the system and receive results concerning the deceptiveness Chandramouli et al (US 2013/0138428) in 0008. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al (US 2012/0254333) in view of Zadeh et al (US 2014/0201126):
Claim 1:
Chandramouli et al (US 2012/0254333) teaches the following subject matter:
A super deep regression analysis learning method comprising at least one of the following features (0109 teaches machine learning for learning of regression analysis for data mining methods. 0112 detail feature are data set, where the feature/data set are mapped into higher dimension space for maximum planes into new space. 0200 detail feature to be text classification. 0268 teaches feature such as lexical, syntactic, structural, content-specific and idiosyncratic attributes. 0297 teaches feature that is project into a graph. 0378 teaches the use of linear regression for the data set/features.). 
Chandramouli et al teaches the subject matter above, but not the following which is taught by Zadeh et al (US 2014/0201126):
(1) Self-organization processing of the maximum probability scale processing for distance values from all dots in the given range to straight line of the linear regression; OR (2) To generate a new processing range from the maximum probability scale on both side of the regression line based on the above processing result; OR (3) To determine whether the new processing range is to be expanded or reduced based on the actual dot density within the range, or based on the maximum probability scale (Zadeh et al teach (3) – 2650 and 2717 teach cluster data (dot density) of the data points analyze for expand and overlap, where one ordinary in the art would view expansion and look for reduction of the expansion as well. Figure 42-43 teaches use of regression line, 0377 use of regression line from the data set (cluster data which are dot density)).
Chandramouli et al and Zadeh et al are both in the field of data processing using data set on a regression line such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Chandramouli et al by Zadeh et al with analysis of dot density would provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning as disclosed by Zadeh et al in 0182. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dai et al (US 2011/0313933) teaches Decision-Theoretic Control Of Crowd-Sourced Workflows

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656